Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of providing heat to an unfused region to support a 3D-printed object, with the claims only reciting the equivalent of a purely mental process for doing so and thus not integrated into a practical application with a physical manifestation that amounts to significantly more than an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-19 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over DeMuth DeMuth et al. (US 2017/0232557 A1, hereinafter DeMuth) in view of Zeulner et al. (US 2019/0060999 A1, hereinafter Zeulner).
Regarding Claims 1-2, 8, 11, 13-14, 20, and 23, DeMuth teaches in Figure 6 and [0090]-[0091] a medium and computer-implemented method of generating one or more thermal supports for an object, the object to be fabricated by an additive fabrication device through directed application of energy onto a powdered material, the method comprising:
Generating, using at least once processor, a first thermal support region 602b for the object, at least part of the first thermal support region being positioned immediately adjacent to the object 602a to form a shell therearound; and
Generating, using the at least one processor, instructions that, when executed by the additive fabrication device, cause the additive fabrication device to operate an energy source to:
Fabricated the object by directing energy from the energy source to a powdered material to consolidate a first three-dimensional region according to the object; and
Direct energy from the energy source to the powdered material to heat, but not consolidate, a second three-dimensional region according to the first thermal support region
and executing those instructions to form the object and heat the first thermal support region
However, while DeMuth is silent on creating support regions underneath the part, Zeulner teaches in [0018] for example that thermal conditioning is a concept that can be applied to “every combination of increasing or reducing temperature in … various adjacent zones” thus rendering it obvious that a person having ordinary skill in the art prior to the invention’s filing could apply DeMuth’s thermal conditioning to any adjacent area to the part, including below as claimed to further the utility of such thermal conditioning.

Further regarding Claims 3-7, 9-10, 12, 15-19, 21-22, and 24, DeMuth teaches the method and medium as applied above including using differing energy amounts and designating desired general temperature conditions of the bed per [0090-0091], and thus while silent on specific measurement details, it would have been obvious for a person having ordinary skill in the art prior to the invention’s filing to adjust the physical dimensions produced by the method, as well as the radiation amounts and controls to the claimed amounts, since values would have to be chosen, and finding workable ranges has been held to require only ordinary skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743